—In an action to recover payment on certain promissory notes, the defendants appeal from a judgment of the Supreme Court, Nassau County (DiNoto, J.), dated July 19, 1995, which, upon an order of the same court, entered June 25, 1995, granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and against them in the principal sum of $90,200.
Ordered that the judgment is affirmed, with costs.
The plaintiff brought the present action to recover payment on promissory notes which were guaranteed by the defendants. The plaintiff established a prima facie case by proving the existence and genuineness of the subject notes and the defendants’ failure to make payments thereunder (see, East N. Y. Sav. Bank v Baccaray, 214 AD2d 601, 602; Bennell Hanover Assocs. v Neilson, 215 AD2d 710, 711; Naugatuck Sav. Bank v Gross, 214 AD2d 549; First Interstate Credit Alliance v Sokol, 179 AD2d 583, 584). In order to preclude the plaintiff from enforcing the terms of the note, the burden shifted to the defendants to establish by admissible evidence the existence of a triable issue of fact or a meritorious defense (see, Bennell Hanover Assocs. v Neilson, supra; East N. Y. Sav. Bank v Baccaray, supra; Naugatuck Sav. Bank v Gross, supra). The defendants’ assertion that they did not have to make payment on the notes because of lack of consideration was merely an unsupported conclusory allegation which was insufficient to defeat the plaintiff’s motion (see, Bennell Hanover Assocs. v Neilson, supra; Ihmels v Kahn, 126 AD2d 701). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.